           Case 7:16-cv-00003-VB Document 27 Filed 10/24/16 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
DOMINGO OJEDA,                                                :
                           Plaintiff,                         :
                                                              :
v.                                                            : OPINION AND ORDER
                                                              :
METROPOLITAN TRANSPORTATION                                   : 16 CV 3 (VB)
AUTHORITY,                                                    :
                                                              :
                           Defendant.
                                                              :
--------------------------------------------------------------x

       Plaintiff Domingo Ojeda brings this action under the Federal Employers’ Liability Act, 45

U.S.C. § 51 (“FELA”), against defendant Metropolitan Transportation Authority (“MTA”),

alleging defendant negligently injured plaintiff.

       Before the Court is defendant’s motion to dismiss the complaint pursuant to Fed. R. Civ.

P. 12(b)(6). (Doc. #11).

       For the reasons set forth below, the motion is GRANTED, and plaintiff’s request for

leave to file an amended complaint is also GRANTED.

       The Court has subject matter jurisdiction under 28 U.S.C. § 1331.

                                         BACKGROUND

       At all relevant times, plaintiff was a police officer employed by defendant. He alleges

that on or about October 2, 2013, he was injured in the performance of his duties at the “West

side parking lot” of the Metro-North Commuter Railroad Station in Harrison, New York.

Plaintiff alleges “he sustain[ed] severe and disabling injuries” resulting from the “negligence,

carelessness, recklessness” of the MTA. (Compl. ¶ 6). In particular, and among a long list of

alleged “failures” by defendant, plaintiff alleges the MTA “fail[ed] to provide plaintiff with an

appropriate and timely backup,” and “fail[ed] to equip and/or provide plaintiff with a suitable,

appropriate and/or timely transport for his arrestee.” (Id. at ¶ 7).


                                                    1
          Case 7:16-cv-00003-VB Document 27 Filed 10/24/16 Page 2 of 6



                                          DISCUSSION

I.     Pleading Standard for FELA Cases

       Defendant argues the complaint should be dismissed because it fails to meet the pleading

requirements required by Fed. R. Civ. P. 8, as interpreted by Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 562 (2007) (“Twombly”), and Ashcroft v. Iqbal, 556 U.S. 662 (2009) (“Iqbal”).

       Plaintiff does not contend the complaint meets these requirements. Instead, he argues

that Rule 8, Twombly, and Iqbal “do not apply to FELA actions.” (Opp. at 8).

       In deciding this issue, this Court has the benefit of a well-reasoned, albeit non-binding,

decision recently reached by Judge Broderick in McCrain v. MTA, 15-CV-8818 (VSB)

(S.D.N.Y. September 27, 2016) (“McCrain”). In McCrain, which also involved a police officer

suing the MTA under FELA, the parties made nearly identical arguments as those made here.

Judge Broderick granted MTA’s motion to dismiss, holding Rule 8, Twombly, and Iqbal do

apply to FELA cases. See also Koehler v. MTA, 2016 WL 6068810 (E.D.N.Y. Oct. 14, 2016). 1

       The Court adopts the rationale set forth in McCrain and concludes the pleading standards

set forth in Rule 8, Twombly, and Iqbal apply to this action. In particular, Iqbal expressly held

that its “decision in Twombly expounded the pleading standard for ‘all civil actions.’” 556 U.S.

at 684; McCrain at 6. Moreover, none of the cases plaintiff cites “stand[s] for the proposition

that the pleading standard for a FELA claim in federal court is different than the pleading

standard for any other claim in federal court.” McCrain at 6 (citing cases).

       Accordingly, plaintiff’s complaint must be evaluated under the pleading standards

articulated in Rule 8, Twombly, and Iqbal.



1
        The plaintiffs in both McCrain and Koehler, as well as plaintiff here, are all represented
by the same counsel.



                                                 2
           Case 7:16-cv-00003-VB Document 27 Filed 10/24/16 Page 3 of 6



II.    Plaintiff’s Complaint

       Applying those standards, the Court finds the complaint fails to state a claim under FELA

and must be dismissed.

       In deciding a Rule 12(b)(6) motion, the Court evaluates the sufficiency of the operative

complaint under the “two-pronged approach” articulated in Iqbal. 556 U.S. at 679. First,

plaintiff’s legal conclusions and “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements,” are not entitled to the assumption of truth and are

thus not sufficient to withstand a motion to dismiss. Id. at 678; Hayden v. Paterson, 594 F.3d

150, 161 (2d Cir. 2010). Second, “[w]hen there are well-pleaded factual allegations, a court

should assume their veracity and then determine whether they plausibly give rise to an

entitlement to relief.” Iqbal, 556 U.S. at 679.

       To survive a Rule 12(b)(6) motion, the allegations in the complaint must meet a standard

of “plausibility.” Id. at 678; Twombly, 550 U.S. at 564. A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. “The plausibility

standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Id.

       “While it is true that, consistent with Rule 8, a properly plead FELA ‘complaint is not

required to have detailed factual allegations,’ it must contain ‘more than an unadorned, the

defendant-unlawfully-harmed-me accusation.’” McCrain at 6 (quoting Bruno v. MTA, 344 F.

App'x 634, 635 (2d Cir. 2009) (summary order)).

       Here, plaintiff’s complaint states merely that he “sustain[ed] severe and disabling injuries

by the reason of the negligence, carelessness, recklessness of the defendant.” (Compl. at ¶ 6).




                                                  3
           Case 7:16-cv-00003-VB Document 27 Filed 10/24/16 Page 4 of 6



Plaintiff then lists a litany of ways in which defendant was allegedly negligent, including “in

failing to provide plaintiff with an appropriate and timely backup,” and “failing to equip and/or

provide plaintiff with a suitable, appropriate and/or timely transport for his arrestee.” (Id. at ¶ 7).

However, the complaint does not allege what actually took place, how defendant’s alleged

negligence caused plaintiff’s injuries, or even the nature of those injuries. Instead, the complaint

contains only conclusory allegations and threadbare recitals of various types of negligence

defendant allegedly committed. 2

       As a result, even assuming the veracity of plaintiff’s allegations and drawing all

reasonable inferences in plaintiff’s favor, the Court concludes plaintiff’s complaint falls short of

the pleading requirements of Rule 8, Twombly, and Iqbal.

       Accordingly, plaintiff’s complaint must be dismissed for failure to state a claim under

Rule 12(b)(6).

III.   Plaintiff’s Request for Leave to File an Amended Complaint

       Shortly after the motion to dismiss was filed, the Court issued an Order in which it “sua

sponte grant[ed] plaintiff leave to file an amended complaint” to address the deficiencies

identified in defendant’s motion. (Doc. #13). The Court directed plaintiff to “notify the Court

by letter” whether “he intend[ed] to file an amended complaint [or would] rely on [his original]

complaint.” (Id.).




2
        Plaintiff attached several documents as a single exhibit to his opposition brief. (Opp. Ex.
1). These documents were not attached to or incorporated by reference in the complaint. The
Court thus need not consider them in deciding this motion. Faulkner v. Beer, 463 F.3d 130, 134
(2d Cir. 2006) (“Generally, consideration of a motion to dismiss under Rule 12(b)(6) is limited to
consideration of the complaint itself.”). Nevertheless, the Court has reviewed the documents,
and notes they do not add any detail regarding the nature of MTA’s alleged negligence, or how
that negligence supposedly caused plaintiff’s injuries.



                                                  4
           Case 7:16-cv-00003-VB Document 27 Filed 10/24/16 Page 5 of 6



       In response, plaintiff’s counsel submitted a letter in which he stated, “plaintiff intends to

rely on the complaint that is the subject of the defendant’s motion to dismiss.” (Doc. #16).

However, plaintiff also “request[ed]” that the Court “permit the granting of the cross-motion set

forth in [plaintiff’s opposition to the motion to dismiss] for the alternative relief of amending the

complaint, if necessary.” (Id.). Plaintiff repeated this request in his opposition to the instant

motion: “plaintiff does herewith cross-move for leave to file an amended complaint consistent

with the deficiencies pointed out by the Court’s resolution of this motion.” (Opp. at 12).

       Plaintiff’s counsel improperly filed the purported motion for leave to amend without a

notice of motion. Local Civil Rule 7.1(a)(1).

       Nevertheless, for the same reasons Judge Broderick articulated in McCrain – namely that

defendant did not object to plaintiff’s procedurally improper request, and plaintiff should not be

prejudiced for his attorney’s mistakes, despite the fact that he has “wasted the MTA’s, his own,

and the Court’s time and resources briefing and deciding issues he could have resolved or

mooted by amending the complaint” (McCrain at 10) – the Court reluctantly grants plaintiff’s

request for leave to file an amended complaint.

       Accordingly, by October 31, 2016, plaintiff shall notify the Court by letter whether he

intends to file an amended complaint. If he chooses to do so, his amended complaint is due

November 7, 2016. If plaintiff elects not to file an amended complaint, the Court will promptly

enter judgment in accordance with this Opinion and Order.




                                                  5
         Case 7:16-cv-00003-VB Document 27 Filed 10/24/16 Page 6 of 6



                                      CONCLUSION

      Defendant’s motion to dismiss is GRANTED.

      Plaintiff’s request for leave to file an amended complaint is GRANTED.

      The Clerk is instructed to terminate the motion. (Doc. #11).

Dated: October 24, 2016
       White Plains, NY
                                           SO ORDERED:



                                           ______________________________
                                           Vincent L. Briccetti
                                           United States District Judge




                                              6
